Title: To James Madison from Henry Lee, 10 June 1789
From: Lee, Henry
To: Madison, James


My dear sirAlexa. 10h. June 89
I have not heard from you for a long time but often hear of you. All ranks of people within my observation seem highly pleased with the govt. since its commencement & reckon far too much on the benefits which it may produce—these expectations will meet with disappointment, which may create chagrin in the public mind & renew clamor.
The president is dear to the citizens beyond parralel or expression, the senate is reported to contain much wisdom & the house of representatives much integrity—our papers are full of your proceedings & debates, I suppose incorrectly taken from the contradictions which seem occasionally to be exhibited by the same speaker, the lameness of stile & crudeness of matter which seem generally to charecterize their doings. Much impatience & much self sufficie[ncy …] belong to your body. On the subject of title their conduct receives as it merits pointed opprobrium not because they opposed adding to the constitutional title of the cheif Majistrate, but because they treated the senate with marked indecency. Whether the President shall have a new name is merely a question of policy & its result must be insignificant in its consequences to the people, but that the two branches of Legislature should hold to each other the most marked respect is necessary for their honor, their respectability & our good.
The impost bill is thought too high & some proper articles for taxation (or duty rather) omitted—Bar iron for instance. Every idea of nationality seems to command that we should encourage those things essential to the independence of our country, we abound in iron ore, but unless encouraged by govt. must depend on […] requisite to national independence—your dutys are laid ad valorem at time & place of importation, this is opposite to the custom prevalent in this state and in my mind indeterminate as well as productive of loss to revenue—A imports from London a cargo of Merchandize into Norfolk, under the late act he is to pay dutys as above mentioned, who decides on the value of the cargo, the importer or your officer or how is this value to be ascertained.
Revenue will be diminished because the goods will be imported to the lowest market afterwards conveyed to the highest market.

We are told that your commercial officers will be numerous & that you mean to imitate the British usage in this particular, certainly it becomes you to advert to the difference between that nation & ours—the one most rich the other most poor, how can it be expected that we can sustain the expence of her numerous officers from the tide waiter to the collector. I thought that Mr. Pitts administration had convicted all the world that smuggling is only to be prevented by moderation in the laying of dutys, that hosts of officers & numerous coast guarders & tenders were insufficient. Why then will we run counter to this exper[ience …] when the creation of a new office frightens our people as well as adds to the drains on our scanty purse. Your house it seems has determined that our fiscal affairs should again be placed in the hands of one, here is another fruitful topic of censure. As integrity is in this department the first object to cherish, I must hold to my former sentiments on this subject & prefer three men to one for the management of the public money.
While I give this preference I acknowlegde [sic] I obtain a good with an evil, I confess while I secure the heart, I yeild the head up in degree. But if I am right in my first position viz that integrity is the first point in view, I am right in determining to prefer three to one, for I am secured by nature from intentional injury, which is a security far more valuable in my Judgement than all the checks which the ingenuity of man can invent to controul the individual. Three men cannot be found in the higher order so corrupt as to unite in peculation, if they did their own jealousys & rivalship […] them. One man [who] is des[perate …] the money of the people to his own uses & corrupt those who are entrusted by the community to superintend his conduct. On this point there are two opinions to be sure, & very good men embrace different sides of the question. I am among those who would feel safer & pay quicker, was the public coffers under the orders of a commission I confess, but whatever may be done I sincerely hope, good to the people may be its result.
Adieu to politics, the navigation of the river from fort C to the great falls is now in common use in various parts & will be free from every obstruction very soon.
Col. Gilpin tells me that not only the owners of the canal land are highly interested in getting possession of the spot for their own views, but that the potomac co, & the town of Alexa. [’]s interest require no longer delay should be permitted if possible to be prevented. I shall wait to hear from Mr. Jefferson & should his letr. be discouraging I will proceed to Philada. & N york to borrow the […]. Mr Gilpin says that he has recd. many applications from respectable people for lots, & that the desire of fixing at the great falls is very general among the commercial people here & above on both sides of the river.
Mr. Maury has sent in good sales of tobacco, for four Hhds. shipped by me I have 11 £ pr. hhd. sting, & some of his correspondents in spotsylvania & orange have recd. 16 to 18 £ pr. Hhd sting. I hope you may have been among this fortunate class.
You have heard of the loss we have met with in the death of Mrs. Fendall—better for her to be sure had this event taken place sooner & altho we are convinced of this truth yet our affliction is immoderate.
Poor Mrs. Lee is particularly injured by it, as the affiction [sic] of mind adds to the infirmity of her body. Be pleased to present us to our friend Mrs. Colden most affey & arrest her execution of the commission she was so good as to undertake. Adieu always […]ffly.
H Lee
